Citation Nr: 1631666	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  06-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Army from January 1968 to August 1969 and was awarded the Combat Infantryman Badge (CIB). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In October 2010, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is of record.  However, the VLJ who held that hearing is no longer employed by the Board and the Veteran was advised of that fact and offered another opportunity for a hearing before a VLJ who would decide his claim.  The Veteran indicated that he did not want another Board hearing and requested that his claim be considered on the evidence of record.  See also Hearing Options form received in July 2015.  

The Board remanded the claim for additional evidentiary development in March 2011, March 2013, December 2013, and November 2014.  In December 2014, an addendum opinion was obtained.

In September 2015, the Board denied service connection for a skin disorder, to include as secondary to exposure to herbicides/AO.  

The Veteran subsequently appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  

In April 2016, the parties filed a Joint Motion for Remand (JMR) requesting that the September 2015 Board decision be vacated and remanded for actions consistent with the JMR.  In May 2016, the Court granted the motion and remanded the appeal for actions consistent with the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the April 2016 JMR, the parties indicated that remand was required because the Board erred in failing to ensure that the December 2014 Department of Veterans Affairs (VA) medical opinion complied with the terms of its prior remand. 

The parties noted that in November 2014, the Board remanded the claim for further development, instructing the Regional Office (RO) to obtain a medical opinion regarding whether it was at least as likely as not that the Veteran had a current skin disability that was (a) etiologically related to his presumed exposure to AO during service; or (b) "had its clinical onset during service or otherwise was related to a documented event or incident of that period of active service.  The parties indicated that the Board instructed that the examiner should specifically consider and discuss the Veteran's lay assertions of having skin problems during service and since discharge and the VA treatment records that noted acne conglobata since Vietnam.  The examiner was to also note treatment records dated in 1989 reflecting a prior history of skin complaints since service.  

The parties noted that in the December 2014 report, the examiner opined that there was no evidence in the available records that the Veteran had a current skin disability that was etiologically related to his presumed exposure to AO during service.  The examiner further stated that there was no evidence in the available records that the Veteran had a current skin disability that had its clinical onset during service or otherwise was related to a documented event or incident of that period of active service.  The examiner stated that, due to the lack of evidence, even if he considered the Veteran's assertions of having skin problems during service and since discharge he could not reach any other opinion without resorting to mere speculation.

The parties agreed that the examiner did not indicate that he considered the Veteran's 1989 treatment records reflecting a history of skin complaints since service.  In particular, they noted that the examiner did not indicate that he considered the following evidence: a January 11, 1989, medical progress note documenting acneiform eruption on skin and stating "pt notes he has had it since returning from Vietnam"; and a June 15, 1989 medical progress note assessing folliculitis, and documenting the Veteran's report of 20-year history of recurrent rash.  Thus, the parties indicated that the examiner did not comply with the Board's instruction to "note treatment records dated in 1989 reflecting a prior history of skin complaints since service."  The parties also indicated that the examiner failed to provide any rationale, aside from a lack of evidence, to support its conclusion that the Veteran's skin disorder did not have its onset during service or was otherwise related to an in-service event or incident. 

The parties stated that because the examiner failed to offer an adequate opinion as to whether the Veteran had a skin disorder that had its onset during service or otherwise was related to an in-service event or incident, and because it failed to note the 1989 medical records documenting the Veteran's reports of skin problems since service, the examiner's December 2014 opinion did not comply with the Board's November 2014 remand instructions.  The parties indicated that on remand, the Board was to instruct the RO to provide an adequate opinion. 

In the present case, it does not appear that all of the prior Board's remand directives were complied with.  Therefore, the Board has no alternative but to remand this matter for further development, consistent with the actions set forth in the April 2016 JMR.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The record should be sent to a qualified examiner, other than the examiner who conducted the June 2011 VA skin examination and prepared the June 2013, May 2014, July 2014 addendum opinions, and the examiner who prepared the December 2014 opinion.  Following a review of the file the examiner should comment upon the following:

a) whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a current skin disability that is etiologically related to his presumed exposure to herbicides (Agent Orange) in the Republic of Vietnam?

b) whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a current skin disability that had its clinical onset during service or otherwise was related to a documented event or incident of that period of active service.

The examiner should specifically consider and discuss the Veteran's lay assertions of having skin problems during service and since discharge and VA treatment records, to include but not limited to a January 11, 1989, medical progress note documenting acneiform eruption on skin and stating "pt notes he has had it since returning from Vietnam"; and a June 15, 1989 medical progress note assessing folliculitis, and documenting the Veteran's report of 20-year history of recurrent rash. 

A complete rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Review the record.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

